139 Mich. App. 17 (1984)
360 N.W.2d 327
IN THE MATTER OF KENYATTA BROWN
Docket No. 74661.
Michigan Court of Appeals.
Decided November 7, 1984.
Joyce Underwood Munro, for Kenyatta Brown.
John D. O'Hair, Prosecuting Attorney, Edward Reilly Wilson, Deputy Chief, Civil and Appeals, and Olga Agnello-Raspa, Assistant Prosecuting Attorney, for the Department of Social Services.
Richard R. Harris, for Jessie Brown.
Before: DANHOF, C.J., and T.M. BURNS and T.C. MEGARGLE[*] JJ.
PER CURIAM.
Respondent, Jessie Brown, appeals as of right from an order of the probate court terminating her parental rights to her minor daughter, Kenyatta Brown.
Respondent's parental rights were terminated pursuant to MCL 712A.19a; MSA 27.3178(598.19a), which allows for a termination of rights if:
"(c) A parent or guardian of the child is unable to provide proper care and custody for a period in excess of 2 years because of a mental deficiency or mental illness, without a reasonable expectation that the parent will be able to assume care and custody of the child within a reasonable length of time considering the age of the child.

* * *
*20 "(e) The parent or guardian is unable to provide a fit home for the child by reason of neglect."
Respondent argues that the probate court erred by failing to consider placing the child with respondent's mother as an alternative to terminating respondent's parental rights. It is the policy of this state to keep children with their natural parents whenever possible. MCL 712A.1; MSA 27.3178.(598.1). Although parental rights may not be terminated except upon proof by clear and convincing evidence of the statutory grounds, the best interests of the child are to be considered by the probate court in making dispositional orders. See In the Matter of Schejbal, 131 Mich App 833, 836; 346 NW2d 597 (1984). MCL 712A.19; MSA 27.3178(598.19) implies that a determination of whether termination of parental rights is warranted may included consideration of placement of the child with a close relative:
"The county juvenile agent shall submit reports at [the annual] hearings based on investigations conducted by his office or by a probation officer or on information submitted by a suitable public or private family service or child caring agency approved by the court, regarding the situation of the child's family and close relatives and the possibility of their reestablishing a home for the child." (Emphasis added.)
Although there was previously some confusion over the standard of review to be employed in cases involving termination of parental rights, see In the Matter of Bailey, 125 Mich App 522; 336 NW2d 499 (1983); In the Matter of Mudge, 116 Mich App 159; 321 NW2d 878 (1982), it was recently held that the proper standard is the "clearly erroneous" standard. In the Matter of Irving, 134 Mich App 678; 352 NW2d 295 (1984). *21 We adhere to this holding and, under that standard, find that placement of the child with her grandmother would have been inappropriate in this case since respondent would be residing in the same home. There was uncontradicted evidence that respondent's psychotic episodes resulted in physical abuse of the child. The grandmother admitted that she had difficulty in controlling respondent at times and had, on one occasion, found respondent with butcher knives despite the grandmother's attempts to keep dangerous instruments out of respondent's possession. The grandmother made no offer to establish a home for the child in respondent's absence. She merely stated that she was willing to help respondent care for the child. Accordingly, placing the child in the grandmother's care would have been tantamount to returning the child to respondent's custody and would have subjected the child to a continuing risk of physical harm.
Respondent also argues that termination of her parental rights was improper under MCL 712A.19a(c); MSA 27.3178(598.19a)(c), because only 15 months had elapsed between the placement of the child in foster care and entry of the order terminating respondent's parental rights. In In the Matter of Kidder, 393 Mich 819 (1975), rev'g 59 Mich App 204; 229 NW2d 380 (1975), the Supreme Court ruled that the 2-year requirement under MCL 712A.19a; MSA 27.3178(598.19a) is not a jurisdictional limit on the probate court's authority to terminate parental rights. Similarly, in Bailey, supra, p 528 and In the Matter of Sharpe, 68 Mich App 619, 622-627; 243 NW2d 696 (1976), this Court interpreted MCL 712A.19a(c); MSA 27.3178(598.19a)(c) as requiring only that mental deficiency preclude proper care for two years without likelihood of improvement. Accordingly, we *22 find that a two-year period need not elapse before a termination of parental rights can be effected.
The testimony presented at the dispositional hearing in this matter established that respondent had a long history of severe mental illness and had been recently hospitalized. There was no indication that respondent's condition would improve significantly within the next few months or in the foreseeable future. On the other hand, there was evidence that the instability and impermanence of the child's foster home placements were becoming detrimental to the child's emotional well-being. Consequently, we find no error in the probate court's termination of respondent's parental rights within 15 months of the child's placement in foster care.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.